Wedell, J.
(concurring): In the argument on rehearing counsel for appellee insists appellee is entitled to judgment for the reason the record discloses plaintiff’s injuries were the result of the concurrent negligence of both defendants and that under such circumstances the test is not whether the act, or acts, of one or the other defendant was the proximate- or legal cause of the accident, *585and cites Pinson v. Young, 100 Kan. 452, 164 Pac. 1102; Mayhew v. DeCoursey, 135 Kan. 184, 10 P. 2d 10; Tilden v. Ash, 145 Kan. 909, 67 P. 2d 614; Neiswender v. Shawnee County Comm’rs, 151 Kan. 574, 101 P. 2d 226; Taggart v. Yellow Cab Co. of Wichita, 156 Kan. 88, 131 P. 2d 924. If it were not necessary to remand this case for a new trial the point, in my opinion, would be entitled to serious consideration for the reason that the special findings clearly disclose both defendants were guilty of negligence and that the accident probably would not have occurred if either defendant had exercised the necessary care. Since the case is to be retried I deem it important, if the facts prove to be the same or similar to those in the instant record, that the subject of concurrent negligence should receive the careful consideration of the trial court. I think, however, that is all that it is necessary to say upon the subject at this time.
Hoch, J., joins in the foregoing concurring opinion.